Exhibit 10.3

 

Orchard Lease Contract

 

Party A: Yidu Sichang Joint Citrus Cooperatives

 

Party B: Hetetang Agricultural Plantations (Yidu) Co., Ltd.

 

According to the Contract Law and other laws and regulations of the People's
Republic of China, Party A and Party B have entered into this contract on the
basis of consultation by equals, voluntarily with mutual consideration in
respect of the lease of orchard and the parties shall be abided by it.

 

Article 1. The Location, Size, Number of seedlings on the ground of the orchard

 

Party A rents its 8000 mu of orchards which is located in Yimachong Village,
Lucheng Street Banshichu, Yidu City and about 480,000 orange seedlings to Party
B. During the contract period, the ownership of fruit trees in the orchard
belongs to Party A, and the operation and management rights of the orchard and
incomes from the fruit trees and the use of orchard shall belong to Party B.

 

Article 2. Contract Period

 

The lease term is 20 years, from August 22, 2016 to August 21, 2036 (solar
calendar).

 

Article 3. Leasing fees, Payment time and Method

 

The leasing fees for the orchard land and the seedling shall be RMB 2,000 yuan /
mu / year. Before September 25th, 2016, Party B shall pay Party A the leasing
fees for the first 10 years; before September 25th, 2026, Party B shall pay
Party A the leasing fees for the last ten years. Party A shall issue the
receipts to Party B upon the payment.

 

 1 

 

 

Article 4. Rights and Obligations of the Parties

 

4.1 The Rights and Obligations of Party A:

 

4.1.1 Party A guarantees it owns the use right of the land for lease, and upon
the contract with Party B, no third party can claim any rights against Party B
during the contract period .

 

4.1.2 Party A shall protect Party B's operation and management rights of the
land and shall not change or terminate the contract unilaterally.

 

4.1.3 Party A shall respect Party B's production and operation autonomy and
shall not interfere with the normal production and operation of Party B
according to law.

 

4.2 Rights and Obligations of Party B:

 

4.2.1 Party B shall enjoy the right to use the contracted land and receive
incomes from the contracted land, and the right to freely organize production,
management and handle its products.

 

4.2.2 Party B shall not sub-lease or transfer the orchard to any third party.

 

4.2.3 Party B shall manage the fruit trees in the orchard carefully during the
contracting period. Party B shall purchase seedlings and replant them if there
is any damage. If there is any damage to the orange trees due to mismanagement
(such as the occurrence of pests and diseases, fire, man-made damage to large
size of fruit trees, etc.), Party B shall compensate the damages. If there is
any damages to the trees due to irresistible natural disasters (such as hail,
geological disasters), Party B shall not be liable for compensation of such
damages.

 

4.4 Party B shall pay the leasing fees on time according to this contract.

 

 2 

 

 

Article 5. Others

 

5.1 Any dispute arising out of or in connection with this Contract shall be
settled through friendly consultation. If no agreement can be reached, either
party can file a lawsuit to the local people’s court of the domicile of Party B.

 

5.2 This Contract is executed in two originals with the same legal effect. After
the verified by both parties, this Contract shall take effect on the date of
signature and seal by both parties.

 

Party A: Yidu Sichang Joint Citrus Cooperatives

 

 

 

Party B: Hetetang Agricultural Plantations (Yidu) Co., Ltd.

 

 

August 15, 2016

 

 

3

 

